Instead of proving that the claim was filed within sixty days the plaintiff has conclusively shown that it was not so filed. Nor was it proved that the plaintiff was the owner of the claim sued on. Furthermore, the State in its contract expressly prohibited this kind of a subcontract, and actually did not know DiMauro was a subcontractor. It had every reason to believe, and did believe, that he was one of Di Martino's men. To hold that the State cannot protect itself by contract from, or provide against, subcontractors it does not wish to employ and expressly refuses to employ, is a ruling this Court would not care to make. *Page 16 
There is an allegation that the State was protected by a bond conditioned for the faithful performance of the contract according to its provisions. One of its provisions excluded Di Mauro.
The Statute, 1113 B, giving the right to file a claim against the State, gives it to "any person having any claim for materials and labor used in the execution of such contract." This plaintiff, in my opinion, is not such a person.
Assuming, without deciding, that the Statute gives a right to sue the State, I conclude that this plaintiff is not one to whom such a right was given, and that if he was, he has not fulfilled the requirements.
   Judgment is for the defendant.